DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club comprising the limitations required by independent claim 1.  
Specifically, the claims are directed to a golf club comprising a striking face formed from a first material with a plurality of primary grooves. A second material partially fills the primary grooves to define a plurality of scorelines. Each score line comprises a planar scoreline base surface comprising the second material and a depth D. A distance d from the scoreline base surface to a junction where the first and second materials meet is required to be 30-50% of depth D. Moreover, a ratio of a first pitch and first cross sectional area of the primary grooves is defined. This arrangement provides desirable feel and spin imparting properties of the golf club at impact due to the shape and resiliency of the second material.  One having ordinary skill in the art would not have found it obvious to modify a traditional groove forming method in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Knight et al. (US Pub. No. 2014/0274451). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711